Exhibit 21 SUBSIDIARIES OF REGISTRANT The following outlines the registrant’s active subsidiaries as of the date of this Report. Greater Community Bancorp (“registrant”) Ownership Interest: Greater Community Bank (NJ) 100% Highland Capital Corp. (NJ) 100% Greater Community Investment Company, Inc. (NJ) 100% New Union Asset Holdings Corp. (NY) 100% Greater Community Redevelopment LLC (NJ) 100% Thirteen Van Houten LLC (NJ) 80% Congdon Mill Realty, LLC (NJ) 40% GCB Realty, LLC (NJ) 100% GCB Capital Trust III (business statutory trust) (DE) 100% REO Fairfield, LLC (NJ) 100% Greater Community Insurance Services, LLC (NJ) 50% Greater Community Title LLC (NJ) 100% Community Title Services LLC (NJ) 49% 105
